Lawrence App. No. 05CA46, 2006-Ohio-7099. This cause is pending before the court as an appeal from the Court of Appeals for Lawrence County. Upon consideration of Owens-Illinois, Inc.’s motion to strike appellee’s merit brief and appendix,
It is ordered by the court that the motion is granted as to Appendices H, I, M and N, which are hereby stricken. The motion to strike is denied in all other respects.
O’Donnell, J., would also strike Appendices F and L.
Pfeifer, Lundberg Stratton, and Cupp, JJ., dissent.